PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/120,358
Filing Date: 3 Sep 2018
Appellant(s): Epstein, Stephen, T.



__________________
Eric LaMorte
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/12/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argued that the claims and record show that the conductive shielding layer and the second insulation layer are printed features; and according to MPEP 2173.05(g) this is proper format for claims.  Appellant further argued that, based upon the wording of the rejection presented by the Examiner, the Examiner may be confusing a proper functional limitation under MPEP 2173.05(g) with an improper product-by-process claims as defined by MPEP 2173.05(p).  Appellant further explains that in an improper product-by-process claims functions performed by a user, rather than only functions within the capabilities of the claimed system; and that in the current application, this is not the case.  Appellant argued that the Applicant does not claim any function of a use or any function outside the capabilities of the claimed system.  Appellant argued that the Applicant merely claims the some layers in the construct are printed layers; and this is clearly proper under 35 USC 112(f).



These arguments are not persuasive for the following reasons.  (1) There is no claim interpretation noted under 35 U.S.C 112(f).  (2) Even though the claimed invention is drawn to a product, in some of the claims it is recited that the conductive ink, contact pads, first insulation layer, conductive shielding layer and second insulation are printed, and during examination, the examiner has considered the claimed limitations as product-by-process claims, not as invoking 112(f).  The Examiner has considered the product-by-process limitations; however, the printing limitation does not provide a structural difference to the product.  Further, the record does not provide evidence of a structural difference due to printing.

Appellant’s argues that there is no teaching of a conductive shielding layer because Crosby makes no disclosure of any covering of any type over the protecting agent.  To address the obvious deficiencies in Cosby, the Examiner combines Cosby with McIntire.  Appellant further argues that McIntire discloses a metal ribbon conductor (30), an insulation material (32) surrounding the metal ribbon conductor (30), a conductive material (34) surrounding the insulation material (32), and a jacket (36) surrounding the conductive material (34), but McIntire does not disclose the metal ribbon conductor (30), the insulation material (32), the conductive material (34) and the jacket (36) are formed by a printing method.  Appellant further argued that the reference of Callahan does not address the deficiencies of the Crosby/McIntire combination because Callahan makes no disclosure concerning printing materials of any type.



These arguments are not persuasive for the following reason(s).  (1) Even though there is no other layer covering the protecting agent (cited to teach the claimed first insulation layer), the Crosby reference neither teaches the protecting agent is an outermost layer nor excludes the presence of other layers. (2) McIntire expressly teaches an electrode lead set (abstract) comprising an electrical conductor (30) [0023], an insulative material (32) [0024], and an electrically conductive material (34, meets the claimed conductive shielding layer) to provide a desired level of shielding ([0024] and [0025]), and an electrically insulative jacket (36) {meets the claimed second insulation layer} [0024] in the order thereof (see also Fig. 2).  This suggests that providing electrically conductive material or shielding material, in the electrode pad/lead art, is known and understood before the effective filing date of the invention. (3)  Even though the claimed invention is drawn to a product, in some of the claims, it is recited that the conductive ink, contact pads, first insulation layer, conductive shielding layer and second insulation are formed by a printing method; and during Examination, the Examiner has considered the claimed invention as an article/ a product defined by product-by-process claims.  The Examiner has considered the printing/process limitation; however, the printing/process limitation has not been given a patentable weight because the process limitation provides no structural difference.  Appellant has failed to provide evidence showing that forming the layers by printing method results in a product that is structurally different from the product of the combination of the prior arts.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/BETELHEM SHEWAREGED/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        


Conferees:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785       

                                                                                                                                                                                                 /Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.